            Case 1:18-cr-00907-PAC Document 52 Filed 02/03/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA                                                :
                                                                        :
                                                                        :   1:18-cr-00907-PAC
         - against -                                                    :
                                                                        :   ORDER
                                                                        :
RAVEN BUSH,                                                             :
                                                                        :
            Defendant.                                                  :
------------------------------------------------------------------------X
          On January 20, 2021, this Court denied defendant Raven Bush’s renewed motion for

compassionate release. Mem. & Op. 6, ECF No. 46. Bush filed a notice of appeal the following

day. Notice of Appeal, ECF No. 47. On January 26, Bush filed with this Court a motion for

“emergency bail” while his appellate proceedings are pending. Mots. Misc. Relief, ECF Nos. 48,

49. 1 On January 28, the Court denied Bush’s request for bail pending appeal, holding that

because Bush was convicted of a “crime of violence” within the meaning of the Bail Reform Act

(18 U.S.C. §§ 3141–3156), he is ineligible for bail while his appeal is pending. Order 1, ECF

No. 50 (“Bail Denial”) (citing 18 U.S.C. § 3143(b)(2); 18 U.S.C. § 3142(f)(1)(A); United States

v. Dillard, 214 F.3d 88, 97 (2d Cir. 2000) (holding that “felon-in-possession” of a firearm in

violation of 18 U.S.C. § 922(g)(1) is a crime of violence under the Bail Reform Act)). On

February 1, 2021, Bush filed a motion for reconsideration of the Bail Denial. Mot. Recons. 1,

ECF No. 51. For the reasons that follow, Bush’s motion for reconsideration is denied.

          Because the Bail Denial is an order in a criminal matter, the relevant rule pertaining to

Bush’s motion for reconsideration is Local Criminal Rule 49.1(d), rather than Local Civil Rule




1
    These filings are identical.

                                                        1
          Case 1:18-cr-00907-PAC Document 52 Filed 02/03/21 Page 2 of 4




6.3. 2 Bush’s motion is timely, because he filed it within 14 days of the Court’s ruling in the Bail

Denial. Local Criminal Rule 49.1(d). But Bush has failed to “point to controlling decisions or

data that the court overlooked—matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” United States v. Sessum, No. 15 Cr. 667-6 (KPF),

2020 WL 6392817, at *2 (S.D.N.Y. Oct. 30, 2020) (quoting Shrader v. CSX Transp. Inc., 70

F.3d 255, 256–57 (2d Cir. 1995)); see also Local Criminal Rule 49.1(d). “Compelling reasons

for granting a motion for reconsideration are limited to ‘an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.’” Cooper v. Lapra, No. 18 Civ. 9405 (KPF), 2020 WL 7027592, at *1 (S.D.N.Y. Nov.

30, 2020) (citing Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992)). Bush does not raise any of these compelling reasons.

       Bush offers two arguments: first, that the Court overlooked controlling precedent

effectively overruling Dillard, which the Court applied to conclude that Bush had been convicted

of a “crime of violence” within the meaning of § 3142(f)(1)(A); and second, that the Court

improperly ignored United States v. Disomma, 951 F.2d 494, 496 (2d Cir. 1991) when it

concluded that 18 U.S.C. § 3145(c) did not apply to Bush’s motion for bail. Mot. Recons. 2.

Neither argument is availing.



2
  The Court notes, however, that “[b]efore the enactment of Local Criminal Rule 49.1(d), courts
in the Southern and Eastern Districts of New York traditionally used Local Civil Rule 6.3, which
also specified a 14-day deadline for the filing of motions for reconsideration. See generally
United States v. Carollo, No. 10 Cr. 654, 2011 WL 5023241, at *2 (S.D.N.Y. Oct. 20, 2011)
(‘Although neither the Federal Rules of Criminal Procedure nor the Local Criminal Rules of this
Court address the proper standard for a motion for reconsideration in criminal cases, courts in
this district have applied the standard of Local Rule 6.3.’).” United States v. Sessum, No. 15 Cr.
667-6 (KPF), 2020 WL 6392817, at *1 n.1 (S.D.N.Y. Oct. 30, 2020). Accordingly, “[b]ecause
Criminal Local Rule 49.1(d) is of comparatively recent vintage, the Court cites to cases decided
under both Local Rules.” Id.

                                                 2
            Case 1:18-cr-00907-PAC Document 52 Filed 02/03/21 Page 3 of 4




         First, while the cases Bush cites 3 are indeed binding on this Court, they do not overrule

Dillard. United States v. Watkins, 940 F.3d 152, 167 (2d Cir. 2019) (“The ‘residual clause’ in 18

U.S.C. § 3156(a)(4)(B) of the Bail Reform Act is not unconstitutionally vague.”). The Watkins

Court explained: “[B]ecause § 3142(f)(1) [(which incorporates § 3156(a)(4)(B)’s definition of

“crime of violence”)] does not define criminal offenses, fix penalties, or implicate the dual

concerns [(of fair notice and preventing arbitrary enforcement)] underlying the void-for-

vagueness doctrine, it is not amenable to a due process challenge and is therefore not

unconstitutionally vague.” Id. at 161. Watkins made clear that, post-Davis, 4 the offense of

“felon in possession” under § 922(g)(1) remains “unequivocally a crime of violence for purposes

of § 3142(f)(1)(A).” Id. at 163. 5 Thus, the Court did not overlook any controlling case law

rendering § 3156(a)(4)(B)’s residual clause unconstitutional.

         Second, nothing in Disomma affects this Court’s conclusion that § 3145(c) does not apply

to Bush’s motion for bail pending appeal. There, a jury found Disomma guilty of “conspiring to

obstruct commerce by robbery under the Hobbs Act (18 U.S.C. § 1951),” and the trial court

ordered him detained “pending post-trial motions and appeal.” 951 F.2d at 495–96. After the

trial court denied his motion for acquittal, Disomma moved for release under § 3145 “pending

appeal of his conviction.” Id. at 496. That motion for release was thus an appeal from the trial

court’s earlier detention order, falling under § 3145(c). See id.; see also United States v.



3
 United States v. Davis, 139 S. Ct. 2319, 2336 (2019); Sessions v. Dimaya, 138 S. Ct. 1204,
1211 (2018); United States v Barrett, 937 F.3d 126, 129–30 (2d Cir. 2019); United States v.
Hendricks, 921 F.3d 320, 327 (2d Cir. 2019).
4
    139 S. Ct. 2319, 2319 (2019).
5
 The Watkins Court went on to apply Dillard’s reasoning in support of its conclusion that the
offense of felon in possession of ammunition under § 922(g)(1) is also categorically a “crime of
violence” under § 3142(f)(1)(A). Id. at 164.
                                                  3
          Case 1:18-cr-00907-PAC Document 52 Filed 02/03/21 Page 4 of 4




Disomma, 769 F. Supp. 575, 576 (S.D.N.Y. 1991). The trial court granted Disomma’s appeal

and ordered him released; the government then appealed that release order. 951 F.2d at 496.

The government’s appeal from the release order also properly fell under § 3145(c). See id.

       Bush, by contrast, is not subject to a detention order. The Court’s denial of Bush’s

renewed motion for compassionate release is not a detention order, a release order, or an order

“denying revocation or amendment of such an order,” as the Court explained in the Bail Denial.

Bail Denial 1–2 (citing § 3145(c); United States v. Barrett, No. 2:17-CR-1-JVB-JEM, 2020 WL

4500082, at *2–*3 (N.D. Ind. Aug. 5, 2020) (denying bail pending appeal of order denying

compassionate release, without applying § 3145(c)); United States v. Friedlander, No. 8:08-CR-

318-T-27TGW, 2020 WL 3440704, at *1–*2 (M.D. Fla. June 23, 2020) (same)). Bush has not

cited any authority to the contrary.

       Because Bush has not presented compelling reasons in favor of granting his motion for

reconsideration, the Court denies his motion for reconsideration. The Clerk of Court is directed

to close the entry at ECF number 51.



 Dated: New York, New York                          SO ORDERED
        February 3, 2021

                                                    ________________________
                                                    HONORABLE PAUL A. CROTTY
                                                    United States District Judge




                                                4
